VOYAGEUR MUTUAL FUNDS III Delaware Select Growth Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated February 26, 2016 The following information replaces the Trustee share ownership table in the section in the Fund’s Statement of Additional Information entitled “Management of the Trust – Trustees and officers”: The following table shows each Trustee's ownership of shares of the Fund and of shares of all Delaware Investments® Funds as of Dec. 31, 2015, unless otherwise noted. Name Dollar Range of Equity Securities in the Fund Aggregate Dollar Range of Equity Securities1 in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Interested Trustee Shawn K. Lytle None None Independent Trustees Thomas L. Bennett None Over $100,000 Ann D. Borowiec None Over $100,000 Joseph W. Chow None Over $100,000 John A. Fry None Over $100,000 Lucinda S. Landreth None Over $100,000 Frances A. Sevilla-Sacasa None Over $100,000 Thomas K. Whitford None Over $100,000 Janet L. Yeomans None Over $100,000 1 The ranges for equity securities ownership by each Trustee are: none; $1-$10,000; $10,001-$50,000; $50,001-$100,000; or over $100,000. Please keep this supplement for future reference. This Supplement is dated March 28, 2016.
